Case 2:21-cv-01703-SDW-LDW Document 16 Filed 08/23/21 Page 1 of 3 PageID: 197




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                         August 23, 2021


E. Evans Wohlforth, Jr., Esq.
Caroline E. Oks, Esq.
Gibbons, P.C.
One Gateway Center
Newark, NJ 07102-5310
Counsel for Defendant Cigna Health and Life Insurance Company

Keith J. Roberts, Esq.
Paul M. Bishop, Esq.
Brach Eichler LLC
101 Eisenhower Parkway
Roseland, NJ 07068
Counsel for Plaintiff


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Gotham City Orthopedics, LLC v. Cigna Health & Life Ins. Co., et al.
               Civil Action No. 21-1703 (SDW) (LDW)

Counsel:

       Before this Court is Defendant Cigna Health and Life Insurance Company’s (“Defendant”)
Motion to Dismiss Plaintiff Gotham City Orthopedics, LLC’s (“Plaintiff”) Complaint pursuant to
Federal Rule of Civil Procedure (“Rule”) 12(b)(6). This Court having considered the parties’
submissions, and having reached its decision without oral argument pursuant to Rule 78, for the
reasons discussed below, GRANTS Defendant’s motion.

BACKGROUND & PROCEDURAL HISTORY
       Plaintiff, a health care provider located in Clifton, New Jersey, alleges that between 2014
and 2017, it provided medical services to patients covered by a health benefit plan or plans (the
“Plans”) subject to the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.
§ 1002, et seq. (D.E. 1 ¶¶ 1-3, 47-340.) Plaintiff alleges it obtained an assignment of benefits
from each of those patients and then demanded reimbursement from Defendant, the Claims
Administrator for the Plans, in the amount of $3,598,367.00, of which Defendant paid
Case 2:21-cv-01703-SDW-LDW Document 16 Filed 08/23/21 Page 2 of 3 PageID: 198




$637,706.46. (Id. ¶¶ 1-3, 23-25.) Plaintiff pleads that it exhausted the applicable administrative
appeals process. (Id. ¶¶ 346-52.) On February 2, 2021, Plaintiff filed a nine-count Complaint in
this Court alleging: 1) violations of ERISA for failure to make payments pursuant to the Plans,
failure to meet fiduciary duties of loyalty and care, and failure to provide plan documents (Counts
One – Three) 1; 2) breach of contract (Count Five); 3) breach of the covenant of good faith and fair
dealing (Count Six); 4) promissory estoppel (Count Seven); 5) unjust enrichment (Count Eight);
and 6) quantum meruit (Count Nine). (D.E. 1.) Defendant subsequently filed the instant motion
to dismiss, and all briefing was timely filed. (D.E. 9-1, 11, 15.)


DISCUSSION
                                                            A.

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint
must include “a short and plain statement of the claim showing that the pleader is entitled to relief.”
FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do. Factual allegations must be enough to
raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted); see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d
Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than a blanket assertion, of an
entitlement to relief”). In considering a Motion to Dismiss under Rule 12(b)(6), the Court must
“accept all factual allegations as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may
be entitled to relief.” Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet
that a court must accept as true all of the allegations contained in a complaint is inapplicable to
legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also
Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard).
                                                            B.
         Plaintiff’s Complaint fails to satisfy the requirements of Rule 8. As to the factual basis for
its claims, Plaintiff’s pleading fails to include the terms of the Plans under which Plaintiff seeks
payment, terms which are central to all of Plaintiff’s claims and necessary for any meaningful
review of their sufficiency. 2 Without this information, the Complaint contains little more than an
assertion that Plaintiff is owed more than it was paid for the services it provided. This is
insufficient under Rule 8. See e.g., Atl. Plastic & Hand Surgery, PA v. Anthem Blue Cross Life &
Health Ins. Co., Civ. No. 17-4600, 2018 WL 1420496, at *10-11 (D.N.J. Mar. 22, 2018)
(dismissing claim where plaintiff’s “threadbare allegations” did not point “to any provision of a .
. . benefit plan suggesting” an entitlement to payment); Lemoine v. Empire Blue Cross Blue Shield,
Civ. No. 16-6786, 2018 WL 1773498, at *6 (D.N.J. Apr. 12, 2018) (granting motion to dismiss,


1
    Count Four seeks attorneys’ fees and costs under ERISA, but that is a form of relief and not a legal claim.
2
  Plaintiff alleges that Defendant has refused to provide it with a copy of the Plans leaving it with no choice but to file
suit. (D.E. ¶¶ 341-45, 400; D.E. 11-1 at 2, 13-14.) This argument is unavailing. Plaintiff, as an alleged assignee,
steps into the beneficiaries’ shoes, who at all times had access to the Plans.


                                                            2
Case 2:21-cv-01703-SDW-LDW Document 16 Filed 08/23/21 Page 3 of 3 PageID: 199




finding plaintiff “fails to plausibly plead which portions of [benefit plans] have been violated”).
Therefore, Defendant’s motion to dismiss Plaintiff’s ERISA claims will be granted.
         Plaintiff’s remaining claims sound in state law. Although 28 U.S.C. § 1367 permits federal
courts to exercise jurisdiction over state law claims, “if the federal claims are dismissed before
trial, even though not insubstantial in a jurisdictional sense, the state claims should be dismissed
as well.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); see also Stehney v.
Perry, 907 F. Supp. 806, 825 (D.N.J. 1995) (“[A] federal district court may decline to exercise its
supplemental jurisdiction over state law claims if all federal claims are dismissed.”); Washington
v. Specialty Risk Servs., Civ. No. 12-1393, 2012 WL 3528051, at *2 (D.N.J. Aug. 15, 2012) (noting
that “where the claim over which the district court has original jurisdiction is dismissed before
trial, the district court must decline to decide the pendent state claims”) (alterations in original)
(citing Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)) (internal citations omitted). This Court
declines to exercise supplemental jurisdiction over Plaintiff’s state law claims. 3

CONCLUSION

       Defendant’s Motion to Dismiss is GRANTED. Plaintiff shall have thirty (30) days within
which to file an amended complaint. An appropriate order follows.

                                                                 ___/s/ Susan D. Wigenton_____
                                                                 SUSAN D. WIGENTON, U.S.D.J.


Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




3
    Plaintiff voluntarily withdraws its claim for promissory estoppel (Count 7). (See D.E. 11 at 20.)


                                                            3
